    Case: 1:20-cv-02482 Document #: 28 Filed: 03/10/21 Page 1 of 4 PageID #:186



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JOHN TEZAK, on behalf of himself and            )
all others similarly situated,                  )
                                                )      Case No. 20-cv-2482
                       Plaintiff,               )
                                                )      Judge Sharon Johnson Coleman
               v.                               )
                                                )
LIVE NATION ENTERTAINMENT,                      )
INC., et al.,                                   )
                                                )
                       Defendant.               )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff John Tezak brought this class action lawsuit against defendants Live Nation

Entertainment, Ticketmaster, LLC, and associated companies alleging various state law claims,

including breach of contract and violations of the Illinois Consumer Fraud and Deceptive Business

Practices Act, 815 ILCS 505/2, among others. Before the Court is defendants’ motion to compel

arbitration brought under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 4. For the following

reasons, the Court grants defendants’ motion.

Background

       Tezak’s complaint is based on his purchase of tickets to a March 17, 2020 Blake Shelton

concert at the Allstate Arena in Rosemont, Illinois, that was postponed indefinitely due to the

COVID-19 pandemic. In order to purchase tickets, Tezak created an account on Ticketmaster’s

mobile website. By using the website, Tezak agreed to Ticketmaster’s Terms of Use, which in

include:

       ANY DISPUTE OR CLAIM RELATING IN ANY WAY TO YOUR USE OF
       THE SITE, OR TO PRODUCTS OR SERVICES SOLD, DISTRIBUTED,
       ISSUED, OR SERVICED BY US OR THROUGH US, WILL BE
       RESOLVED BY BINDING, INDIVIDUAL ARBITRATION, RATHER
       THAN IN COURT[.]
     Case: 1:20-cv-02482 Document #: 28 Filed: 03/10/21 Page 2 of 4 PageID #:187



                                                   …
        The arbitration agreement in these Terms is governed by the Federal Arbitration Act
        (FAA), including its procedural provisions, in all respects. This means that the FAA
        governs, among other things, the interpretation and enforcement of this arbitration
        agreement and all of its provisions, including, without limitation, the class action
        waiver discussed below. State arbitration laws do not govern in any respect.

        This arbitration agreement is intended to be broadly interpreted and will survive
        termination of these Terms. The arbitrator, and not any federal, state or local court
        or agency, shall have exclusive authority to the extent permitted by law to resolve all
        disputes arising out of or relating to the interpretation, applicability, enforceability, or
        formation of this Agreement, including, but not limited to, any claim that all or any
        part of this Agreement is void or voidable.
                                                    …

        We each agree that the arbitrator may not consolidate more than one person’s claims
        and may not otherwise preside over any form of a representative or class proceeding,
        and that any dispute resolution proceedings will be conducted only on an individual
        basis and not in a class, consolidated or representative action. YOU AGREE TO
        WAIVE ANY RIGHT TO A JURY TRIAL OR TO PARTICIPATE IN A
        CLASS ACTION LAWSUIT OR CLASS-WIDE ARBITRATION.

(R. 18, Ex. 6, Terms of Use.)

Legal Standard

        The FAA requires enforcement of valid arbitration agreements. See 9 U.S.C. § 4. Before

compelling arbitration, the Court must determine whether a valid arbitration agreement exists. Henry

Schein, Inc. v. Archer and White Sales, Inc., ___ U.S. ___, 139 S.Ct. 524, 530, 202 L.Ed.2d 480 (2019).

In determining whether an agreement’s arbitration clause controls, federal courts apply state-law

principles of contract formation. Gupta v. Morgan Stanley Smith Barney, LLC, 934 F.3d 705, 710 (7th

Cir. 2019).

Discussion

        Here, Tezak does not dispute that he affirmatively agreed to Ticketmaster’s Terms of Use

when he purchased the Blake Shelton concert tickets. Instead, Tezak attempts to create an

ambiguity to show that the parties did not clearly and unmistakably delegate the threshold

arbitrability questions to the arbitrator. See Henry Schein, 139 S.Ct. at 530. In support of his

                                                     2
     Case: 1:20-cv-02482 Document #: 28 Filed: 03/10/21 Page 3 of 4 PageID #:188



argument, Tezak relies on language in the parties’ agreement citing to the Illinois Ticket Sale and

Resale Act:

        [P]ursuant to the Illinois Ticket Sale and Resale Act, 815 ILCS 414/1.5 et seq., if
        your dispute regards the re-sale of a ticket for any event located in the State of
        Illinois, then the following applies: You may submit complaints to JAMS under its
        rules and procedures, as outlined in this section, and any such claims shall be decided
        by an independent arbitrator in accordance with these Terms. You also agree to
        submit to the jurisdiction of the State of Illinois for any complaints involving a
        ticketed event held in Illinois. If you have an inquiry regarding a ticket re-sale
        transaction made for any event located in Illinois, please contact us at 550 W. Van
        Buren Street, 13th Floor, Chicago, Illinois 60607 or (877) 446-9450.

(Ex. 6, Terms of Use).

        By the statute’s own terms, this resale provision applies only to resale purchases, not

purchases made directly through Ticketmaster. Put differently, the language in the statute

incorporated into the Terms of Use, is not susceptible to more than one meaning, and thus is not

ambiguous as Tezak claims. See Thompson v. Gordon, 948 N.E.2d 39, 47, 349 Ill.Dec. 936, 944, 241

Ill.2d 428, 441 (Ill. 2011). Here, Tezak’s purchase of tickets for the Shelton Blake concert were

original sale, primary market tickets sold by Ticketmaster on behalf of the venue. As such, the

Illinois resale provision and its Illinois-specific terms are not relevant to Tezak’s purchase.

        The Court thus turns to Tezak’s argument that the parties’ agreement does not establish by

clear and unmistakable evidence that they delegated the threshold arbitrability questions to the

arbitrator. Here, the Terms of Use unequivocally state: “The arbitrator, and not any federal, state or

local court or agency, shall have exclusive authority to the extent permitted by law to resolve all

disputes arising out of or relating to the interpretation, applicability, enforceability, or formation of

this Agreement[.]” This unambiguous language meets the requisite “clear and unmistakable”

standard. In short, Tezak and defendants chose to delegate questions of arbitrability to the

arbitrator. Tezak’s arguments based on Illinois’ resale statute and the similar Terms of Use language




                                                     3
    Case: 1:20-cv-02482 Document #: 28 Filed: 03/10/21 Page 4 of 4 PageID #:189



that contain Illinois-specific terms do not change this analysis or create an ambiguity because these

provisions are not relevant under the circumstances.

Conclusion

       Based on the foregoing, the Court grants defendants’ motion to compel arbitration [16].

Civil case terminated.

IT IS SO ORDERED.

Date: 3/10/2021
                                               Entered: _____________________________
                                                        SHARON JOHNSON COLEMAN
                                                        United States District Judge




                                                   4
